Exhibit 10.2(w)

APPENDIX A

ECHELON CORPORATION

1997 PLAN

Performance Share Agreement

for Participants Outside the U.S.

Terms and Conditions

This Appendix A includes additional terms and conditions that govern the Award
of Performance Shares granted to the Employee under the Plan if the Employee
resides and/or works in one of the countries listed below. This Appendix A forms
part of the Agreement. Capitalized terms used, but not defined herein, shall
have the same meanings assigned to them in the Plan and the Agreement.

If the Employee is a citizen or resident of a country other than the one in
which the Employee is currently working, is considered a resident of another
country for local law purposes or transfers employment and/or residency between
countries after the date of grant, the Company shall, in its sole discretion,
determine to what extent the additional terms and conditions included herein
will apply to the Employee under these circumstances.

Notifications

This Appendix A also includes information regarding exchange controls and
certain other issues of which the Employee should be aware with respect to his
or her participation in the Plan. The information is based on the securities,
exchange control, and other laws in effect in the Employee’s country as of July
2012. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that the Employee not rely on the information in
this Appendix A as the only source of information relating to the consequences
of his or her participation in the Plan because the information may be out of
date at the time the Employee vests in the Performance Shares or sells Shares
acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Employee’s particular situation, and the Company is not in a
position to assure the Employee of a particular result. Accordingly, the
Employee is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to the Employee’s situation.

Finally, if the Employee is a citizen or resident of a country other than the
one in which the Employee is currently working, is considered a resident of
another country for local law purposes or transfers employment and/or residency
between countries after the date of grant, the information contained herein may
not be applicable in the same manner to the Employee.

FRANCE

Terms and Conditions

Language Consent

In accepting this Award, the Employee confirms having read and understood the
Plan, the Agreement and this Appendix A, including all terms and conditions
included therein, which were provided in the English language. The Employee
accepts the terms of those documents accordingly.

En acceptant cette Attribution, l’Employé confirme avoir lu et compris le Plan,
le Contrat d’Attribution et le présent Appendice A, y compris leurs termes et
conditions, qui lui ont été communiqués en langue anglaise. L’Employé accepte
les termes de ces documents en connaissance de cause.

 

Page 1 of 7



--------------------------------------------------------------------------------

Notifications

Tax Information

The Performance Shares are not intended to be French tax-qualified Awards.

Exchange Control Information

If the Employee maintains a foreign bank account, he or she is required to
report such to the French tax authorities when filing his or her annual tax
return.

GERMANY

Notifications

Exchange Control Information

If the Employee makes cross-border payments in excess of €12,500 in connection
with the sale of securities (including Shares acquired under the Plan) or the
receipt of any dividends, the Employee must file a report with the
Servicezentrum Außenwirtschaftsstatistik, which is the competent federal office
of the Deutsche Bundesbank (the German Central Bank) for such notifications in
Germany. The Employee is responsible for satisfying the reporting obligation and
should be able to obtain a copy of the form used for this purpose from the
German bank the Employee uses to carry out the transfer.

In addition, in the unlikely event that the Employee holds Shares exceeding 10%
of the total capital of the Company, the Employee must report his or her
holdings in the Company on an annual basis.

HONG KONG

Terms and Conditions

Performance Shares Payable in Shares Only

Notwithstanding any discretion in the Plan or anything to the contrary in the
Agreement, the Performance Shares are payable in Shares only and does not
provide any right for the Employee to receive a cash payment.

Securities Law Information

WARNING: The Award of the Performance Shares under the terms of the Agreement
and the Plan and the issuance of Shares upon vesting of the Performance Shares
do not constitute a public offer of securities under Hong Kong law and are
available only to Employees of the Company or its Subsidiaries or affiliates of
the Company.

Please be aware that the Agreement, including this Appendix A and Appendix B (if
any), the Plan, and other incidental communication materials related to the
Performance Shares that the Employee may receive have not been reviewed by any
regulatory authority in Hong Kong. The Employee is advised to exercise caution
in relation to the right to acquire Shares at vesting of the Performance Shares,
or otherwise, under the Plan. If the Employee is in any doubt about any of the
contents of the Agreement, the Plan or any other communication materials, the
Employee should obtain independent professional advice.

Sale of Shares

In accepting the Award, the Employee agrees that in the event that Performance
Shares vest and Shares are issued to the Employee within six months of the date
of grant, the Employee agrees that he or she will not dispose of any Shares
acquired prior to the six-month anniversary of the date of grant.

 

Page 2 of 7



--------------------------------------------------------------------------------

Notifications

Nature of Scheme

The Company specifically intends that the Plan will not be an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance.

ITALY

Terms and Conditions

Data Privacy. This section replaces paragraph 13 of the Agreement.

The Employee understands that the Employer, the Company and any of its
Subsidiaries and affiliates may hold certain personal information about the
Employee, including, but not limited to, the Employee’s name, home address and
telephone number, date of birth, social insurance or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company or its Subsidiaries and affilitates, and details of any
Performance Shares or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding for the purpose of
implementing, administering and managing the Plan (“Personal Data”).

The Employee also understands that providing the Company with Personal Data is
necessary for the performance of the Plan and that the Employee’s refusal to
provide such Personal Data would make it impossible for the Company to perform
its contractual obligations and may affect the Employee’s ability to participate
in the Plan. The Controller of Personal Data processing is Echelon Corporation,
with registered offices at 550 Meridian Avenue, San Jose, CA 95126, U.S.A., and,
pursuant to Legislative Decree no. 196/2003, its representative in Italy for
data privacy purposes is Echelon Europe LTD – Italy with registered offices in
Piazzale Biancamano 8, 20121 Milano, Italy. The Employee understands that
Personal Data will not be publicized, but it may be accessible by the Employer
and its internal and external personnel in charge of processing of such Personal
Data and by the data processor (the “Processor”), if any. An updated list of
Processors and other transferees of Personal Data is available upon request from
the Employer. Furthermore, Personal Data will be transferred to Morgan Stanley
Smith Barney and may also be transferred to banks, other financial institutions
or brokers involved in the management and administration of the Plan. The
Employee understands that Personal Data may also be transferred to the
independent registered public accounting firm engaged by the Company. The
Employee further understands that the Company and/or its Subsidiaries and
affiliates will transfer Personal Data amongst themselves as necessary for the
purpose of implementing, administering and managing the Employee’s participation
in the Plan and that the Company and/or its Subsidiaries and affiliates may each
further transfer Personal Data to third parties assisting the Company in the
implementation, administration and management of the Plan, including any
requisite transfer to Morgan Stanley Smith Barney, or another third party with
whom the Employee may elect to deposit any Shares acquired under the Plan. Such
recipients may receive, possess, use, retain and transfer Personal Data in
electronic or other form, for the purposes of implementing, administering and
managing the Employee’s participation in the Plan. The Employee understands that
these recipients may be acting as Controllers, Processors or persons in charge
of processing, as the case may be, in accordance with local law and may be
located in or outside the European Economic Area in countries such as the United
States that may not provide the same level of protection as intended under
Italian data privacy laws. Should the Company exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Personal Data as soon as it has
accomplished all the necessary legal obligations connected with the management
and administration of the Plan.

 

Page 3 of 7



--------------------------------------------------------------------------------

The Employee understands that Personal Data processing related to the purposes
specified above shall take place under automated or nonautomated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.

The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Employee’s
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration and management of the
Plan. The Employee understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, the Employee has the right to, including but not limited
to, access, delete, update, correct or terminate, for legitimate reason, the
Personal Data processing. The Employee should contact the Employer in this
regard. Furthermore, the Employee is aware that Personal Data will not be used
for direct marketing purposes. In addition, the Personal Data provided can be
reviewed and questions or complaints can be addressed by contacting the
Employee’s human resources department.

Plan Acknowledgment

In accepting the Award, the Employee acknowledges that he or she has received a
copy of the Plan and the Agreement, including this Appendix A and Appendix B (if
any), and has reviewed such documents in their entirety, fully understands the
contents thereof and accepts all provisions of the Plan and the Agreement,
including this Appendix A and Appendix B (if any).

The Employee further acknowledges that he or she has read and specifically and
expressly approves, without limitation, the following clauses in the Agreement:
Paragraph 3: Vesting Schedule/Period of Restriction; Paragraph 4: Administrator
Discretion; Paragraph 6: Forfeiture; Paragraph 7: Death of Employee; Paragraph
8: Responsibility for Taxes; Paragraph 9: Rights as Stockholder; Paragraph 10:
No Effect on Employment; Paragraph 11: Nature of Grant; Paragraph 12: No Advice
Regarding Grant; Paragraph 15 or 16 (as applicable): Grant is Not Transferable;
Paragraph 16 or 17 (as applicable): Restrictions on Sale of Securities;
Paragraph 24 or 25 (as applicable): Notice of Governing Law and Venue; Paragraph
26 or 27 (as applicable): Language; Paragraph 28 or 29 (as applicable):
Imposition of Other Requirements; and the Data Privacy consent above.

Notifications

Exchange Control Information

Exchange control reporting is required if the Employee transfers cash or Shares
to or from Italy in excess of €10,000 or the equivalent amount in U.S. dollars.
If the payment is made through an authorized broker resident in Italy, the
broker will comply with the reporting obligation. In addition, the Employee will
have exchange control reporting obligations if the Employee has any foreign
investment (including Shares) held outside Italy in excess of €10,000. The
reporting must be done on the Employee’s individual tax return.

JAPAN

Notifications

Exchange Control Information

If the Employee maintains a foreign bank account outside of Japan with a value
exceeding ¥50 million as of December 31, the Employee is required to report such
to the Japanese authorities on an annual basis.

 

Page 4 of 7



--------------------------------------------------------------------------------

KOREA

Notifications

Exchange Control Information

If the Employee realizes US$500,000 or more from the sale of Shares or the
receipt of any dividends in a single transaction, he or she must repatriate the
proceeds to Korea within eighteen (18) months of receipt.

NETHERLANDS

Notifications

Insider Trading Notification

The Employee should be aware of the Dutch insider trading rules, which may
impact the sale of Shares acquired pursuant to vested Performance Shares. In
particular, the Employee may be prohibited from effecting certain transactions
involving Shares during the period in which the Employee possesses “insider
information” regarding the Company.

In accepting the Award, the Employee acknowledges having read and understood the
Insider Trading Notification and further acknowledges that it is the Employee’s
responsibility to comply with the following Dutch insider trading rules:

Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“inside information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is knowledge of a detail concerning the issuing company to which
the securities relate that is not public and which, if published, would
reasonably be expected to affect the stock price, regardless of the development
of the price. The insider could be any Employee of the Company or a Subsidiary
or affiliate of the Company in the Netherlands who has inside information as
described herein.

Given the broad scope of the definition of inside information, certain Employees
of the Company working at a Subsidiary or affiliate of the Company in the
Netherlands (including the Employees participating in the Plan) may have inside
information and, thus, would be prohibited from effectuating a transaction in
securities in the Netherlands at a time when the Employee had such inside
information. Please note that the Company cannot be held liable if the Employee
violates the Dutch insider trading rules. If the Employee is uncertain whether
the insider trading rules apply to him or her, the Employee should consult with
his or her personal legal advisor.

NORWAY

No country-specific terms apply.

SINGAPORE

Notifications

Securities Law Information

The Award of the Performance Shares under the Plan is being granted in reliance
on Section 273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”), pursuant to which it is exempt from the prospectus and registration
requirements under the SFA. The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore. The Employee should note
that the Performance Shares are subject to Section 257 of the SFA and that the
Employee will not be able to sell, or offer for sale, Shares acquired pursuant
to vested Performance Shares, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA (Chapter 289, 2006 Ed.).

 

Page 5 of 7



--------------------------------------------------------------------------------

Director Notification Obligation

If the Employee is a director, associate director or shadow director of a
Singapore Subsidiary or affiliate of the Company, the Employee is subject to
certain notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Subsidiary or affiliate in
writing of an interest (e.g., Performance Shares, Shares, etc.) in the Company
or any Subsidiary, affiliate or other related companies within two (2) business
days of (i) its acquisition or disposal, (ii) any change in previously disclosed
interest (e.g., when Shares acquired pursuant to vested Performance Shares are
sold), or (iii) becoming a director, associate director or shadow director.

Insider Trading Notification

The Employee should be aware of the Singapore insider trading rules, which may
impact the acquisition or disposal of Shares or rights to Shares (e.g., an Award
of Performance Shares) the under the Plan. Under the Singapore insider trading
rules, the Employee is prohibited from selling Shares when in possession of
information which is not generally available and which the Employee knows or
should know will have a material effect on the price of Shares once such
information is generally available.

SWEDEN

No country-specific terms apply.

UNITED KINGDOM

Terms and Conditions

Performance Shares Payable in Shares Only

Notwithstanding any discretion in the Plan or anything to the contrary in the
Agreement, the Performance Shares are payable in Shares only. An Award of
Performance Shares does not provide any right for the Employee to receive a cash
payment.

Responsibility for Taxes. This provision supplements paragraph 8 of the
Agreement.

If payment or withholding of the income tax due is not made within ninety
(90) days of the event giving rise to the income tax or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected income tax shall
constitute a loan owed by the Employee to the Employer, effective as of the Due
Date. The Employee agrees that the loan will bear interest at the then-current
Official Rate of Her Majesty’s Revenue and Customs (“HMRC”), it will be
immediately due and repayable, and the Company and/or the Employer may recover
it at any time thereafter by any of the means referred to in paragraph 8 of the
Agreement. The Employee authorizes the Company to delay the issuance of Shares
to the Employee unless and until the loan is repaid in full.

Notwithstanding the foregoing, if the Employee is a director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities Exchange Act of 1934, as amended), the Employee will not be eligible
for such a loan to cover the income tax due. In the event that the Employee is a
director or executive officer and the income tax is not collected from or paid
by the Employee by the Due Date, the amount of any uncollected income tax will
constitute a benefit to the Employee on which additional income tax and national
insurance contributions (“NICs”) may be payable. The Employee will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for reimbursing
the Company and/or the Employer (as applicable) the value of any employee NICs
due on this additional benefit.

 

Page 6 of 7



--------------------------------------------------------------------------------

Joint Election

As a condition of the Performance Shares becoming vested and the Shares subject
to the Performance Shares being delivered to the Employee, the Employee agrees
to accept any liability for secondary Class 1 NICs (the “Employer NICs”) that
may be payable by the Company and/or the Employer in connection with the
Performance Shares and any event giving rise to Tax-Related Items. Without
limitation to the foregoing, the Employee agrees to enter into a joint election
with the Employer (the “Election”) in the form approved for such Election by
HMRC, and any other required consent or election required to accomplish the
transfer of Employer NICs to the Employee. The Employee understands that the
Election applies to any Performance Shares granted to the Employee under the
Plan after the execution of the Election. The Employee further agrees to execute
such other joint elections as may be required between the Employee and any
successor to the Company and/or the Employer.

If the Employee does not enter into the Election prior to the vesting of the
Performance Shares or any other event giving rise to Tax-Related Items, the
Employee shall not be entitled to vest in the Performance Shares or receive any
benefit in connection with the Award unless and until the Employee enters into
the Election, and no Shares or other benefit pursuant to the Award will be
issued or delivered to the Employee under the Plan, without any liability to the
Company or the Employer.

The Employee further agrees that the Company and/or the Employer may collect the
Employer NICs by any of the means set forth in paragraph 8 of the Agreement, as
supplemented above.

 

Page 7 of 7